DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2021 has been entered.
Applicants' arguments, filed 2/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Previous
Claims 1, 4, 10, 19-21, 28, 29, 32-35, 37 and 99 remain rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2,913,419, cited in IDS).  
Alexander teaches processes for making “particles which are composed of a skin of silica which contains a chemically combined polyvalent metal atoms and core of another material” (col. 1, lines 15-18).
	The core is preferably “partilces of silica”, which “may be in the form of gels or colloidal dispersions” (col. 2, lines 32-34).  
	Alexander teaches, “The core, or substrate, or nuclei, should be covered with at least a monolayer of silica, a silicate or an oxide of a metal which forms an insoluble silicate”, wherein the metals include “zinc” (col. 2, lines 5-16).
	The skin (shell) of the particle “is composed in large part of amorphous silica chemically combined with polyvalent metal atoms” (col. 2, lines 53-61).  Polyvalent metals include “copper, silver, strontium, zinc, cadmium, aluminum, titanium, zirconium, tin, lead, trivalent chromium, manganese, iron, cobalt, and nickel” (Id.). The particles sodium alumino silicate are a preferred aspect of the invention” (col. 3, lines 71-72).  
	Accordingly, the silica core optionally comprises metal silicate having monovalent and metal ion (sodium) and a divalent metal ion (zinc) or trivalent metal ion (iron).
	The skin is etched onto the core insofar as it is forms a coating over the silica core (addresses claim 28).  In regard to the coating process, Alexander teaches, “The reaction mixture is maintained at a temperature of about 95°C. during the entire process and within a pH range of from 10.0 to 11.1, the pH at the end of cycle being 10.52” (Example 1, col. 9, lines 41-44).
	The particles of Alexander are depicted as follows: 
    PNG
    media_image1.png
    263
    410
    media_image1.png
    Greyscale
.

	Alexander teaches a specific embodiment of a core shell silica particle where the shell comprises a silicate having a monovalent metal ion (sodium, clm. 4) and a polyvalent metal ion (aluminum; Al3+, group 13 metal ion; clms. 2 , 3) (see Example 10, at col. 12).  The reference teaches this embodiment “is accompanied by one sodium atom for each aluminum atom” (col. 13, lines 4-5).  Accordingly, there would have been least 50% of the total metal silicate, i.e. aluminum (trivalent metal ion), of the total metal ions present.  The reference further teaches replacing sodium ions via ion exchange “for such ions as potassium, ammonium, and calcium” (Id. lines 5-8), which would increase the percentage of second metal ion (i.e. divalent metal ion), as per claim 30. 
	This embodiment satisfies the limitation of claim 7, insofar as it was made by mixing (vigorous agitation) silica particles (Ludox) with a base, i.e. NaOH (as per claim 10 and 11), comprising a monovalent metal ion, and a metal salt, i.e. sodium aluminate (sodium aluminum oxide a metal oxide salt as per claim 22), comprising a second metal ion (aluminum; as per claims 12-14) to form the core shell silica particle (see Example 10, col. 12, lines 56-59).  Accordingly, the property, “wherein the second metal ion displaces the monovalent metal ion from the metal silicate on the surface of the silica core”, as per claims 8 and 9, would have been inherent. 
Alexander teaches another embodiment “of a reticulated silica which is coated with a skin of amorphous silica containing zinc” (col. 10, Example 4, lines 41-47). In the Example the skin of silica was made via “[s]olutions of zinc sulfate and sodium silicate” (Id. at lines 66-68). Logically the skin would have comprised zinc (first metal ion) and sodium (a second monovalent metal ion).  It is not clear of the sodium is at least 50% of the total metal silicate.  However, it is well settled that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.).

precipitated silica, as per claim 19, insofar as it is produced by neutralizing a solution of sodium silicate with sulfuric acid (see Example 1, “A silica sol is prepared” at col. 9).
	In regard to claim 20, Alexander teaches, “It is to be observed that the skin need not be homogenous throughout but that the first layers may contain one metal while a subsequent layer may contain another. Again, the first layer may contain the metal in a different proportion from the second layer” (col. 3, lines 61-64).
The skins are taught to comprise “amorphous silica containing chemically combined metal atoms of a metal which forms an insoluble silicate at a pH between 5 and 12” (col. 1, lines 27-30).  The preferred sodium alumino silicate has the basic components Na+ Al3+ SiO3 SiO3. The silicates are also taught to be hydrated insofar as they are in aqueous solution.  Other metal silicates such as magnesium silicate would have been reasonably expected comprise the claimed formulation, i.e. MxSiO3.xH2O.  
Further, the metal for the silicates vary and also include zinc, calcium, tin, and strontium (col. 2, lines 55-61), as per claim 99, as well as potassium (col. 3, lines 71-73).   
In regard to claim 1, Alexander teaches, “The core, or substrate, or nuclei should be covered with at least a mono layer of silica“(col. 2, lines 11-14) and “the skin or coating will ordinarily vary in thickness depending upon the particular use to which the product is to be put” (col. 3, lines 50-52).  Alexander addresses having a thickness of up to 10 nanometers insofar as it teaches, “The thickness of the skin should ordinarily be at least a few atoms and, for instance, the skin should for most purposes not be 
In regard to claim 21, Alexander teaches, generally, that the skins can have multiple layers (see col. 3, lines 61-64).   
It is well settled, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Accordingly, it would have been obvious to have a thickness of up to about 10 nanometers, as per claim 1, and monolayers from 2-100 given the general conditions disclosed in the prior art. 

In regard to claim 99, Alexander teaches, “Zinc and lead can be added either as cations or anions, for example, zinc chloride” (col. 6, lines 16-18).  Note: zinc chloride dissociates to provide a Zn++, as per claim 98. Accordingly, it would have been obvious to include a metal halide, i.e. zinc chloride, as per claims 23-26, 99. 
In regard to claim 29, Alexander teaches, “Suitable as hetero-nuclei are silica gels, particularly those having relatively, wide pores such that the whole internal as well as the external surface can be covered with the skin” (col. 2, lines 43-46).  Accordingly, it would have been obvious to have a core, wherein a surface of the silica core is an internal surface of the silica core”.  


Accordingly, the amount of second metal ion, as well as the depth of placement of silicate metals would have been expected to vary. [Example 4 of Alexander, appears to show 100% of the metal ion as zinc, the second metal ion (Sodium was not accounted) (col. 11, lines 12-19).]  These types of modifications would have been well within the purview of the skilled artisan and no more than an effort to optimize results. 
Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
In regard to claims 34, 99, the particles are also taught to vary in size as well.  Alexander teaches, “For silica spheres at a specific surface area of about one square meter per gram the particle diameter would be of the order of 3 microns.  The specific surface area can range upwardly from one square meter per gram to 400, 500, or 600 square meters per gram or, if such substrates are available, even higher.  The higher the surface area of the substrate the more readily it is coated with a skin according to the processes of the invention” (col. 1, lines 54-62).  If one square meter per gram gives 
Also, the claimed D values (d0.5, d0.1, d0.9) are commonly used metrics when describing particle size distributions, which are intercepts for 10%, 50%, and 90% of the cumulative mass.  Knowing the particle size distribution is important depending on use of the products. For example, silica particles may be used as gelling agents.  Thus, the particle size distribution may be modified to effect rheological behavior, flow properties, shear thinning, and shear thickening. Particle size and distribution may also effect mechanical strength, density, electrical and thermal properties, and abrasivity of the products.

Again, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Furthermore, "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Given the broad range for the silica cores, it would have been obvious to have a particle distribution falling within the claimed ranges of d(0.1) ranging from about 6µm to about 9 µm, a d(0.5) value ranging 18-25 microns, and a d(0.9) ranging from about 41 
	These claimed values also do not appear to be critical. 

Response to Arguments
	i) Applicant argues that the prior art core shell silica particles represent non-analogous art since it does not teach application to oral care compositions.
However, the instant claims are not drawn to oral care products or methods.  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art satisfies both prongs of the test insofar as the prior art teaches core shell silica particles.


ii) Applicant continues to argue, “the claimed core shell silica particles have a diameter less than the diameter of the silica particle from which they were formed” and “Applicant is unable to locate any portion of Alexander that teaches or suggests a particle having a diameter less than the diameter of the particle from which it was formed” (p. 7).

Since the patentability of a product does not depend on its method of production, the Examiner has simply compared the prior art product to the instant claimed product.
Alexander teaches coating a silica core with a metal silicate, the metal silicate referred to therein as “a skin of silica, which contains chemically combined polyvalent metal atoms”, where metal atoms include sodium and zinc.
Applicant has not shown an unobvious difference between the particles of the prior art and the instant claimed invention.

iii) Applicant continues argue, “Alexander was patented on November 17, 1959” and “Alexander makes no teaching or suggestion of the utility of such particles” (p. 9).
In response to applicant's argument based upon the age of the reference, contentions that the reference patent is old is not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

v) Applicant continues to argue that the claimed particles provide unexpected results in regard to antibacterial effect and reduction in malodor (p. 8, 10).
However, it is well settled that, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Applicant has yet to demonstrate superiority over the prior art or show that the zinc coated core shell silica particles of the prior art are incapable of antimicrobial effects and reducing malodor.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb